 In the Matterof E. T.LIPPERT SAWCOMPANYandUNITED STEEL-WORKERS-OF AMERICA,C. I.O.Case No. 6-R-829.-Decided November4, 1943Mr. C. M. Thorp,Jr.,of Pittsburgh,Pa., for the Company.Messrs. Joseph A. Goney,Ford Forsythe,andPaul A. Stoclehouse,of Pittsburgh,Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of E. T. Lip-pert Saw Company, Millvale, Pennsylvania, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before W. G. Stuart Sherman, TrialExaminer.Said hearing was held at Pittsburgh, Pennsylvania, onOctober 16, 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are-freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYE. T. Lippert Saw Company is a Pennsylvania corporation withits principal place of business at Millvale, Pennsylvania, where it isengaged in the manufacture of industrial saws and aircraft armorplate.During the 12-month period preceding October 1943, the Com-pany purchased raw materials valued at about $45,000, approximately53 N. L.R. B, No. 69.-392I L.T. LIPPERT-SAW COMPANY39333 percent of which was shipped to it from points outside the Stateof Pennsylvania.During the same period the Company sold productsvalued at about $2,500,000, about 10 percent of which was shipped topoints outside the State of Pennsylvania.The Company admits that -it is engaged in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations; admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all pro-duction and maintenance employees of the Company, excluding officeclerical employees, salaried employees, uniformed policemen, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be-resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.1The Regional Director reported that the Union presented 143 membership applicationeards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of October 5, 1943:There are approximately 326 employees in the appro-priate unit. 394DECISIONS- OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the 'power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it.ishereby_.DIRECTED that, as part of the investigation `to ascertain representa-tives for the purposes of collective bargaining with E. T. Lippert-Saw Company, Millvale, Pennsylvania, an election .by secret ballotshall be conducted as early as possible-but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the, Sixth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they ;desire to be representedby United Steelworkers of America, C. I. O., for the purposes ofcollective bargaining.